149 Mich. App. 73 (1986)
385 N.W.2d 731
PEOPLE
v.
WRIGHT
Docket No. 82640.
Michigan Court of Appeals.
Decided February 5, 1986.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Donald J. McLennan, Prosecuting Attorney, and Jann Ryan Baugh, Assistant Attorney General, for the people.
State Appellate Defender, (by Karla K. Goodman), for defendant on appeal.
Before: ALLEN, P.J., and R.B. BURNS and N.J. KAUFMAN,[*] JJ.
*74 PER CURIAM.
Defendant was convicted by a jury of felonious assault, MCL 750.82; MSA 28.277. Defendant appeals and we affirm.
Defendant claims that the trial court erred by examining a 12-year-old witness as to his competency in front of the jury. Defendant has not cited any authority for his proposition nor have we found any authority in his favor.
People v Washington, 130 Mich. App. 579; 344 NW2d 8 (1983), held that it was not error for a judge to examine a child in his chambers to determine the child's competency.
We hold that it was not error for the judge to examine the child witness in front of the jury to determine the child's competency to testify.
Next, defendant claims that the court erred in allowing improper rebuttal testimony. Defendant did not object to the rebuttal testimony in the trial court and we will not consider such objections on appeal.
Affirmed.
NOTES
[*]  Retired Court of Appeals judge, sitting on the Court of Appeals by assignment.